And now on this 26th day of April, 1898, this matter is heard and submitted on the demurrer of the respondent to a portion of the seventh, of the eighth and of the eighteenth interrogatories, and it is ordered and adjudged that the said demurrer be and the same is hereby overruled as to said seventh, eighth and twenty-third interrogatories, and sustained as to said tenth and eighteenth interrogatories.
It is further ordered that the respondent file its answer to the seventh, eighth and twenty-third interrogatories on or before June 16, next. Thereupon the matter is further heard upon the motion of relator to require respondent to make its answer to the ninth, eleventh, sixteenth eighteenth, [twentieth and twenty-second interrogatories more definite and certain, which being heard and understood by the court is overruled.
Demurrer to interrogatories sustained in part and overruled in part.